      Case: 1:20-cv-02348 Document #: 135 Filed: 07/29/21 Page 1 of 3 PageID #:840




              IN THE UNITED STATES DISTRICT COURT FOR THE
             NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 Antonio Solis, Jose Solis, and Juan        No. 20 C 2348
 Rangel, individually and on behalf of
 all other similarly situated,              Hon. Martha M. Pacold,
                                            District Judge
         Plaintiffs,
                                            Hon. Sunil R. Harjani,
 v.                                         Magistrate Judge

 Hilco Redevelopment LLC, HRE
 Crawford LLC, HRP Exchange 55
 LLC, MCM Management Corp.,
 Controlled Demolition, Inc., and
 Marine Technology Solutions LLC,

         Defendants.


                                 Joint Status Report

        Pursuant to the Court’s order of June 1, 2021 (Dkt. 129), the parties jointly

submit the following status report, stating as follows:

        1.     The parties are continuing to conduct written discovery, including

conferring about Plaintiffs’ discovery requests. Since the previous status report, the

parties were able to reach agreement on certain issues pertaining these requests,

while they continue to confer on others.

        2.     The parties reached agreement on a protocol for the discovery of

electronically stored information (Dkt. 132), and have begun reviewing the

documents that resulted from the application of that protocol.

        3.     Defendants are continuing to review Plaintiffs’ comments on the

proposed confidentiality order. To facilitate document production while these
   Case: 1:20-cv-02348 Document #: 135 Filed: 07/29/21 Page 2 of 3 PageID #:841




discussions are ongoing, the parties have agreed to treat as confidential documents

so designated even before entry of a confidentiality order.

      4.     As noted in the last status report, Defendant MTS provided a waiver so

that Plaintiffs could request MTS's emails from Microsoft Corporation. Plaintiffs

served a subpoena on Microsoft along with the signed waiver. Microsoft refused to

comply with Plaintiffs' subpoena until MTS signed a different waiver, using

Microsoft's preferred form. MTS subsequently signed that form, but only for one of

its email accounts. Plaintiffs provided that signed waiver to Microsoft. Without

prejudice to later moving to compel MTS to sign a broader waiver or moving to enforce

their subpoena, Plaintiffs intend to review the initial set of emails they receive from

Microsoft to determine whether they need additional emails from MTS and whether

additional motion practice may be necessary with respect to this issue.

      5.     Plaintiffs are conferring with third parties the Illinois Environment

Protection Agency and the City of Chicago regarding Plaintiffs’ document subpoenas.

With respect to the Illinois EPA subpoena, the EPA has agreed to produce responsive

documents and is presently conducting a privilege review. Regarding the subpoena

to the City of Chicago, Plaintiffs are continuing to confer regarding the City’s

response.

      6.     The parties have not engaged in settlement discussions in this case.



July 29, 2021                                 Respectfully submitted,

 /s/ John Hazinski_________________            /s/ Brendan Ryan
 Jon Loevy                                     Bradley H. Weidenhammer, P.C.



                                          2
  Case: 1:20-cv-02348 Document #: 135 Filed: 07/29/21 Page 3 of 3 PageID #:842




Michael Kanovitz                           Brendan E. Ryan
Steve Art                                  KIRKLAND & ELLIS LLP
Scott Rauscher                             300 N. LaSalle
Cindy Tsai                                 Chicago, IL 60654
Julie Goodwin                              (312) 862-2000
Danielle Hamilton                          Attorneys for Hilco
Renee Spence                               Redevelopment LLC, HRE
John Hazinski                              Crawford LLC, and HRP
LOEVY & LOEVY                              Exchange 55 LLC
311 N. Aberdeen
Chicago, IL 60607
(312) 243-5900                             /s/ Bryan K. Clark
hazinski@loevy.com                         Blaine C. Kimrey
Attorneys for Plaintiffs                   Bryan K. Clark
                                           VEDDER PRICE P.C.
                                           222 N. LaSalle
/s/ Edward DeVries                         Chicago, IL 60601
Edward DeVries                             (312) 609-7500
WILSON ELSER MOSKOWITZ                     bkimrey@vedderprice.com
EDELMAN & DICKER LLP                       bclark@vedderprice.com
55 W. Monroe St., Suite 3800               Attorneys for Controlled
Chicago, IL 60603                          Demolition, Inc.
(312) 821-6151
edwarddevries@wilsonelser.com
Attorney for MCM Management
Corp.


/s/ James L. Best
James L. Best
THE LAW OFFICES OF JAMES L.
BEST, ESQUIRE
3 N. 2nd Street
Sunbury, PA 17801
(570) 863-0102
jim@jimbestlaw.com
Attorney for Marine Technology
Solutions, LLC




                                       3
